Donlon, Judge:
The merchandise of this protest is described on the invoice as grape leaves in brine assessed with duty at 20 per centum ad valorem under paragraph 1558 of the Tariff Act of 1930 as an edible, nonenumerated manufactured article. Plaintiff made several alternative protest claims, but now relies -solely on the claim that the merchandise is dutiable under paragraph 775 as a vegetable, packed in brine or salt. All other protest claims are abandoned.
On trial in New York on June 17, 1963, the protest was submitted on the following stipulation:
Mr. Sklaroff: I offer to stipulate with Government counsel -that the merchandise at bar consists of vine leaves or grape leaves which have been picked from the vine, washed and packed in a brine solution.
*232X further offer to stipulate that the brine solution effects no pickling process, and does not change the flavor of the leaf, but merely prevents drying out of the leaf, keeping it in as natural as possible condition.
I further offer to stipulate that after importation the leaves are used in the preparation of a foodstuff, as follows:
The leaves are removed from the brine, washed and rolled around lumps of rice, or a combination of meat and rice. It all is then cooked and eaten, like stuffed cabbage.
I further offer to stipulate that the merchandise is interchangeable if cabbage leaves for this purpose are not available.
Mks. Ziff: On the basis of information received from the Bureau, we so agree.
The stipulation does not, of course, show facts from which the court can find that these vine leaves, or grape leaves, are a vegetable, in the tariff sense indeed, our appeals court has held that they are not.
In United States v. Coroneos Bros., 9 Ct. Cust. Appls. 220, the issue was whether the collector had correctly classified “grapevine leaves’” as vegetables, prepared, and whether the protest claim for classification as a nonenumerated article, sustained by the Board of General Appraisers, should be affirmed. The-appeals court affirmed, holding that grapevine leaves are not vegetables, in the tariff meaning of the term.
We are cited to no decision overruling the Ooroneos case, and independent research discloses none.
On the authority of United States v. Coroneos Bros., supra, the protest claim to classification under paragraph 775, as a vegetable, is overruled. All other protest claims, having been abandoned, are dismissed.
Judgment will enter accordingly.